Exhibit 10.1

March 15, 2016

CONFIDENTIALITY AGREEMENT

Pierre Mestre

Chairman and President

Orchestra-Prémaman, S.A.

ZAC Saint-Antoine

200 avenue des Tamaris

34130 SAINT AUNES

France

Email: pmestre@orchestra-premaman.com

Dear Sirs:

PRIVATE AND CONFIDENTIAL

In connection with Orchestra-Prémaman, S.A.’s (“you” or “your”) proposal of a
possible transaction (the “Transaction”) involving Destination Maternity
Corporation (the “Company”), the Company and its Representatives (as defined
below), including Guggenheim Securities, LLC (“Guggenheim”), will make available
to you certain information which is non-public, confidential or proprietary in
nature.

1. By execution of this letter agreement (the “Agreement”), you agree, subject
to the terms and conditions hereof, to treat confidentially any such information
that you or your Representatives are provided by or on behalf of the Company
(collectively, the “Evaluation Material”). The term “Evaluation Material” shall
also include all reports, analyses, notes or other information that are based
on, contain or reflect any Evaluation Material (“Notes”). The term “Evaluation
Material” does not include information that (i) is now or becomes generally
available to the public other than as a result of a disclosure by you or any of
your Representatives in violation of this Agreement, (ii) was available to you
prior to the disclosure of such Evaluation Material to you pursuant to this
Agreement, provided that you do not know or have a reasonable basis to believe
that the source of such information is bound by a confidentiality obligation
owed to the Company with respect to such information, (iii) becomes available to
you on from a source other than the Company or any of its Representatives,
provided that you do not know or have a reasonable basis to believe that such
source is bound by a confidentiality obligation owed to the Company with respect
to such information, or (iv) is or was independently developed by you or any of
your Representatives without use of or reference to the Evaluation Material. In
addition, the term “Evaluation Material” does not include the fact that
discussions or negotiations with the Company and its Representatives are or were
taking place concerning a possible Transaction, that you have received
Evaluation Material (without disclosing the nature or content of such Evaluation
Material) or that you are evaluating a possible Transaction. The term
“Representative” means, as to any person, such person’s Affiliates (as defined
below) and its and their respective directors, officers, employees, attorneys,
accountants, bankers, financial sources, agents, representatives and advisors.
As used herein, the term “Affiliate” shall have the meaning set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission (the “SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
Company agrees that, as promptly as practicable, it will (i) provide you with
the Evaluation Material set forth on Annex A hereto (the



--------------------------------------------------------------------------------

Orchestra-Prémaman, S.A.

March 15, 2016

Page 2

 

“Agreed Evaluation Material”), and (ii) use reasonable best efforts (including
by providing reasonable access during normal business hours to the executive
officers of the Company, provided that such access shall not disrupt the
operations of the Company) to provide you with such additional documents and
information as you may reasonably request.

2. You agree that, except as otherwise set forth in this Agreement, you will not
use the Evaluation Material for any purpose other than evaluating, negotiating,
documenting, pursuing or consummating a possible Transaction (whether in a
negotiated transaction or otherwise). You agree not to disclose any Evaluation
Material to any person, except that you may disclose Evaluation Material to your
Representatives (who will be informed by you of the confidential nature of the
Evaluation Material and will agree to be bound by the terms of this Agreement
that are applicable to your Representatives) who are participating in your
evaluation, negotiation, documentation, pursuit or consummation of a possible
Transaction (whether in a negotiated transaction or otherwise) or who otherwise
have a reasonable need to review the Evaluation Material for the purpose of
evaluating, negotiating, documenting, pursuing or consummating a possible
Transaction (whether in a negotiated transaction or otherwise). You agree (a) to
undertake commercially reasonable precautions, consistent with the precautions
you take to safeguard your own confidential and sensitive information, to
safeguard and protect the confidentiality of the Evaluation Material and (b) not
to authorize or direct your Representatives to make any disclosure or use of the
Evaluation Material in violation of this Agreement. You shall be responsible for
any breach by your Representatives of the terms of this Agreement that are
applicable to your Representatives. Notwithstanding anything to the contrary in
this Agreement, so long as no Evaluation Material is revealed thereby, you may
publicly disclose any price you are prepared to offer, any transaction structure
you are proposing to use and the results of any regulatory (including antitrust)
analysis relating to the Transaction.

3. You agree that, without the consent of the Company, you and your
Representatives will not disclose information regarding specific discussions or
negotiations that have taken place concerning a possible Transaction or any of
the specific terms or conditions that have been discussed, except to the extent
you are advised by your counsel that you are required to do so under applicable
law, rule, or regulation. Notwithstanding anything to the contrary in this
Agreement, you may publicly disclose any letter or other communication from you
or your Representatives to the Company’s Board of Directors regarding any offer
or proposal in respect of a Transaction as long as such letter does not disclose
Evaluation Material. The Company acknowledges and agrees that you will amend
your Schedule 13D to reflect that the parties have entered into this Agreement
(and that this Agreement itself will be disclosed) and that the parties intend
to explore a possible Transaction. The Company further agrees that the
obligations set forth in Section 5 hereof do not apply to any disclosure made
pursuant to Section 2 or this Section 3.

4. You understand and agree that neither the Company nor any of its
Representatives have made or make any representation or warranty, expressed or
implied, as to the accuracy or completeness of the Evaluation Material or shall
have any liability whatsoever to you or any of your Representatives relating to
or resulting from the use or content of the Evaluation Material. You further
understand and agree that, except as otherwise provided in the last sentence of
Section 1 hereof, neither the Company nor any of its Representatives is under
any obligation to make any particular information available to you or to
supplement or update any Evaluation Material previously provided.

5. If you or any of your Representatives are requested or required to disclose
any Evaluation Material pursuant to any applicable law, the requirements of any
regulatory authority or stock exchange listing rules, or in connection with any
legal process or proceeding, you will, to the extent legally permitted, give the
Company prompt written notice of such request or requirement and reasonably
cooperate with the Company for it to seek



--------------------------------------------------------------------------------

Orchestra-Prémaman, S.A.

March 15, 2016

Page 3

 

a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, you or your Representatives
will disclose only that portion of the Evaluation Material which, upon the
written advice of your counsel and, to the extent legally permitted, after
notifying the Company, is legally required to be disclosed. Notwithstanding the
foregoing, you will not be permitted to disclose any Evaluation Material if the
applicable law, requirements of any regulatory authority or stock exchange
listing rules require such disclosure by virtue of the fact that you have made
or intend to make a transaction proposal or offer involving the Company or to
solicit support for any such proposal or offer from the Company’s stockholders.

6. Prior to the expiration of a period of 60 days following the date hereof,
neither the Company nor any of its Representatives may request that you and your
Representatives return to the Company or destroy all copies of the Evaluation
Material and destroy all Notes. If, after the expiration of such period, the
Company or Guggenheim requests in writing for any reason, you and your
Representatives will, at your option, promptly return to the Company or destroy
all copies of the Evaluation Material and destroy all Notes, in each case
without retaining a copy thereof. Notwithstanding the foregoing, you and your
Representatives shall (i) not be required to destroy electronic copies of the
Evaluation Material or Notes that may be found in your or your Representatives’
files in accordance with your or their respective archival or back-up procedures
or record retention policies, and (ii) be permitted to retain a copy of any
Evaluation Material to the extent that such retention is as required by law,
rule, regulation or professional obligations. Notwithstanding the return of the
Evaluation Material and destruction of all Notes or the Company’s or
Guggenheim’s request for such destruction, you and your Representatives will
continue to be bound by your obligations of confidentiality and other
obligations hereunder in accordance with the terms of this Agreement.

7. You hereby acknowledge that you are aware, and that you will advise your
Representatives, that the securities laws of the United States prohibit any
person who is aware of material non-public information concerning the Company or
a possible Transaction involving the Company from purchasing or selling the
Company’s securities or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities.

8. Until March 22, 2016, and thereafter as long as the Agreed Evaluation
Material is actually provided to you in accordance with the terms of this
Agreement, you agree that during the Restricted Period (as defined below), you
will not, and will cause your Affiliates and Representatives acting on your
behalf not to, directly or indirectly, without the prior written consent of the
Company’s Board of Directors or an authorized committee thereof: (i) engage in,
or advise, encourage, or influence any person with respect to, any
“solicitation” of “proxies” or “consents” or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies or consents, in each case, with respect to the election or
removal of directors the Company; (ii) submit any stockholder proposal (pursuant
to Rule 14a-8 promulgated by the SEC under the Exchange Act or otherwise) or any
notice of nomination or other business for consideration, or nominate any
candidate for election to the Board other than as expressly permitted by this
Agreement; (iii) encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company; or (iv) seek to call, or to request the calling of, a special
meeting of the stockholders of the Company; provided that (a) any disclosure or
activity expressly permitted pursuant to the terms of this Agreement will not be
prevented by the foregoing restrictions, (b) you are free to request
representation on the Company’s Board of Directors at any time after you have
filed an amendment to your Schedule 13D relating to the Company indicating that
you are no longer seeking to acquire control of the Company (provided you have
not thereafter made another filing with the SEC reflecting a change in that
intention), and (c) you are free to vote any shares that you own however you
wish. For purposes of this Agreement, the “Restricted Period” shall mean the
period beginning on the date hereof and ending on the earlier of (a) January 1,
2017, and (b) the date, if any, (1) that the Company enters into an



--------------------------------------------------------------------------------

Orchestra-Prémaman, S.A.

March 15, 2016

Page 4

 

agreement with any third party providing for any merger, consolidation, business
combination, asset sale or other extraordinary transaction that would result in
the conversion of more than 50% of the Company’s outstanding common equity or
the sale of 50% or more of the Company’s assets, (2) that the Board recommends
in favor of, or publicly takes a neutral position with respect to, any tender or
exchange offer by any third party for more than 50% of the Company’s outstanding
equity securities, or (3) on which a majority of the members of the Board as of
the date hereof cease to be directors of the Company. In addition,
notwithstanding any other provision of this Agreement, nothing herein shall
prevent you or your Affiliates from acquiring securities of, or entering into
business combination with, any person who beneficially owns any securities of
the Company as long as the purpose of such transaction is not to circumvent the
restrictions set forth in this Section 8.

9. You agree that (i) the Company and Guggenheim shall be free to conduct a
process respecting a possible Transaction as they in their sole discretion shall
determine (including negotiating with any prospective transaction party and
entering into definitive agreements without prior notice to you or any other
person), (ii) any procedures relating to a possible Transaction may be changed
at any time without notice to you or any other person, and (iii) the Company
shall have the right to reject or accept any potential transaction party,
proposal or offer, or to terminate discussions and negotiations with you, at any
time for any reason whatsoever, in its sole discretion.

10. You further agree that this Agreement only creates obligations between the
parties hereto with respect to the matters specifically agreed to herein, and
further that this Agreement does not obligate the parties hereto or any of their
respective Affiliates to negotiate or enter into a definitive agreement with
respect to any Transaction or to consummate any Transaction.

11. You agree that all (i) communications with the Company or its directors and
officers regarding a possible Transaction, (ii) requests for additional
information regarding a possible Transaction, (iii) requests for facility tours
or management meetings, and (iv) discussions or questions regarding procedures
relating to a possible Transaction will be submitted or directed exclusively to
Guggenheim; provided, however, that you may make any offer, proposal or request
for waiver directly to the Company’s Board of Directors and engage in
discussions and negotiations with the Company’s Board of Directors and its
Representatives regarding any such offer, proposal or request.

12. You agree that, until January 1, 2017, neither you nor any of your
Affiliates will, directly or indirectly, without the Company’s prior written
consent, solicit for employment any employees of the Company or any of its
subsidiaries with whom you have had contact or who were introduced to you during
the period of your investigation of the Company in an executive or management
level position. The preceding sentence does not, however, prohibit you or your
Affiliates from making general solicitations for employment by means of
advertisements, public notices, recruiting agencies or internal or external
websites or job search engines or, directly or indirectly, hiring any person who
(i) responds thereto, (ii) contacts you or your Affiliates on their own
initiative without prior solicitation by or on behalf of you or your Affiliates,
or (iii) ceases to be employed by the Company without prior solicitation by or
on behalf of you or your Affiliates.

13. Neither you nor your Representatives or any other person acting on your
behalf will, directly or indirectly, without the prior written consent of the
Company’s Board of Directors or an authorized committee thereof, provide
information pertaining to or otherwise engage in any discussions with any
executive officer or director of the Company (i) regarding employment with you,
your Affiliates or the Company following the consummation of a Transaction or
(ii) regarding compensation, equity awards or other employee benefits that may
be offered in connection with the employment of such person by you, your
Affiliates or the Company following the consummation of a Transaction.



--------------------------------------------------------------------------------

Orchestra-Prémaman, S.A.

March 15, 2016

Page 5

 

14. Each party hereto agrees that money damages may not be a sufficient remedy
for any breach of this Agreement by the other party or it Representatives and
that, in addition to all other remedies that may be available to such party,
each party shall be entitled to seek specific performance and injunctive or
other equitable relief as a remedy for any such breach. If any provision or
portion of this Agreement is determined by a court of competent jurisdiction to
be invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by applicable law.

15. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware. Each party hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of any
State or Federal court sitting in Delaware over any suit, action or proceeding
arising out of or relating to this Agreement. Each party hereto hereby
irrevocably and unconditionally waive any objection to the placing of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.

16. This Agreement may be executed in two or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, shall be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or electronic mail in .pdf or similar format shall constitute
effective execution and delivery of this Agreement as to the parties. For
purposes of this Agreement any reference to “written” or “in writing” shall be
deemed to include correspondence by signed letter or facsimile or by e-mail.

17. During the Restricted Period, (i) the Company agrees to refrain from, and to
cause its officers and directors to refrain from, any derogatory or defamatory
statements or communications concerning you or any of your officers or
directors, and (ii) you agree to refrain from, and to cause your officers and
directors to refrain from, any derogatory or defamatory statements or
communications concerning the Company or any of its officers or directors.

18. Unless otherwise provided herein, this Agreement shall terminate on the
earlier of (i) the date of entry into of a definitive agreement regarding a
Transaction with you, and (ii) January 1, 2017.

If you are in agreement with the foregoing, please so indicate by signing,
dating and returning one copy of this Agreement, which will constitute our
agreement with respect to the matters set forth herein.

Very truly yours,

 

Destination Maternity Corporation By:  

  /s/ Anthony M. Romano

  Anthony M. Romano   President and Chief Executive Officer



--------------------------------------------------------------------------------

Orchestra-Prémaman, S.A.

March 15, 2016

Page 6

 

Confirmed and Agreed to:

 

Orchestra-Prémaman, S.A. By:  

  /s/ Pierre Mestre

  Pierre Mestre, Chairman and President